United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0196
Issued: June 14, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 7, 2016 appellant filed a timely appeal from an October 13, 2016 nonmerit
decision of the Office of Workers’ Compensation Program (OWCP). As more than 180 days
elapsed from OWCP’s last merit decision, dated October 1, 2015, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of the claim.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.

1
2

5 U.S.C. § 8101 et seq.

Together with her appeal request, appellant submitted a timely request for oral argument pursuant to 20 C.F.R.
§ 501.5(b). By order dated May 5, 2017, the Board exercised its discretion and denied the request as her arguments
on appeal could be adequately addressed in a decision based on a review of the case as submitted on the record. Order
Denying Request for Oral Argument, Docket No. 17-0196 (issued May 5, 2017).

FACTUAL HISTORY
On July 31, 2015 appellant, then a 54-year-old mail carrier, filed an occupational disease
claim (Form CA-2) alleging anxiety, depression, and mental anguish, which she attributed to
“difficulty with sleeping, excessive crying, and just overall anxiety” due to her federal
employment. She identified August 26, 2013 as the date that she first became aware of her
condition. This was also the date appellant first realized that her condition was employment
related. She stopped work on April 11, 2015 after filing her Form CA-2. Appellant later retired
effective October 31, 2015.
Appellant submitted a July 31, 2015 narrative statement indicating that she was diagnosed
with high blood pressure by her primary care physician, who then referred her to a psychiatrist for
an evaluation. She alleged that she was verbally and emotionally assaulted at work, but she did
not know why. Appellant stated that she was constantly exposed to intimidation, disrespect,
belittlement, and harassment in the workplace, which resulted in her emotional condition. She
contended that this was a deliberate movement in an effort to remove her from the station so that
another coworker, B.W., could “move up” and get her out of “her business.” Appellant felt that
she was in some type of competition with this coworker, but that she did not know for what. She
stated that this had a severe impact on her mental status demonstrated by crying spells and sleepless
nights.
In an August 4, 2015 development letter, OWCP advised appellant of the deficiencies of
her claim and afforded her 30 days to submit additional evidence and respond to its inquiries.
In response appellant submitted a position description and a narrative statement dated
August 24, 2015, further alleging that she was a victim of bullying by a coworker, D.H., who had
perpetuated dating rumors and was monitoring her clock rings. She also believed that her
coworkers were trying to kill another coworker, J.L., for his lottery winnings.
OWCP received two hospital reports dated September 1 and 4, 2015 diagnosing
“headache” and “blood pressure,” as well as diagnostic testing results dated December 5, 2014 for
a diagnosis of “chest pain.” It also received an April 8, 2015 report, regarding bilateral foot pain
and planter fasciitis and an illegible medical report dated April 27, 2015.
In a December 15, 2014 report, Dr. A. Gene Hutcheson, appellant’s treating cardiologist,
diagnosed benign essential hypertension, hyperlipidemia, chest pain, and palpitations. She
asserted that appellant complained of chest tightness, which she thought was associated with gas
or belching and also occurred with emotional stress.
In a generic unsigned note, Ridgewood Clinics in Jackson, Mississippi indicated that
appellant was seen on August 17, 2015 and was released to work effective September 17, 2015.
In an August 31, 2015 report, an unidentifiable healthcare provider from Quinn Healthcare
diagnosed hypertension, plantar fascial fibromatosis, and pain in joint involving ankle and foot
and noted that appellant had a history of anxiety, hypertension, and high blood pressure.
In a September 25, 2015 letter, appellant’s manager indicated that appellant and D.H. were
both called into a meeting and informed that she would listen in entirety to their situations.
2

Appellant was asked if she could tell her supervisor of an instance by date of what had occurred,
but she would not provide any information. Her supervisor asked them if they could work together,
as that there was no evidence of any harassment, and they both answered “yes.” Appellant’s
supervisor further indicated that she was not asked about clock rings by appellant and that there
was no discussion of J.L. or B.W. at any time during their discussion.
By decision dated October 1, 2015, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish any incidents of a hostile work environment or
harassment occurring as alleged.
Subsequently, appellant submitted an illegible medical report dated April 27, 2015 and a
September 18, 2015 report from Dr. Krishan Gupta, a psychiatrist, who indicated that appellant
had stepped down from a Partial Hospitalization Program where she was being treated from
September 18 to 25, 2015 and was admitted to the Intensive Outpatient Program at Brentwood
Behavior Healthcare on September 28, 2015. Dr. Gupta reported that he was conducting weekly
evaluations of appellant as to her progress and potential discharge date, noting that she had not yet
been released to work.
On October 4, 2016 OWCP received appellant’s request for reconsideration. Appellant
submitted a September 30, 2016 narrative statement reiterating her allegations that she developed
an emotional condition due to a number of incidents that occurred in a hostile work environment.
By decision dated October 13, 2016, OWCP denied appellant’s request for reconsideration
as it was untimely filed and failed to demonstrate clear evidence of error, finding that the evidence
of record failed to establish any incidents of a hostile work environment or harassment.
LEGAL PRECEDENT
OWCP regulations provide that to be entitled to a merit review of an OWCP decision, an
application for reconsideration must be received by OWCP within one year of the date of OWCP’s
decision for which review is sought.3
OWCP, however, may not deny an application for review solely because the application
was untimely filed. It may consider an untimely application for reconsideration if the evidence or
argument contained in the reconsideration request demonstrates clear evidence of error on the part
of OWCP.4 In this regard, OWCP will conduct a limited review of how the newly submitted
evidence bears on the prior evidence of record.5 Evidence that does not raise a substantial question
concerning the correctness of OWCP’s decision is insufficient to demonstrate clear evidence of
error.6

3

20 C.F.R. § 10.607.

4

See id., at § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

5

Nelson T. Thompson, 43 ECAB 919 (1992).

6

Jimmy L. Day, 48 ECAB 652 (1997).

3

To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue decided by OWCP. The evidence must be positive, precise, and explicit, and it must manifest
on its face that OWCP committed an error.7 It is not enough merely to show that the evidence
could be construed so as to produce a contrary conclusion.8 The evidence submitted must not only
be of sufficient probative value to create a conflicting medical opinion or establish a clear
procedural error, but must be of sufficient probative value to shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of OWCP’s decision.9
The Board makes an independent determination of whether a claimant has demonstrated
clear evidence of error on the part of OWCP such that it abused its discretion in denying merit
review in the face of such evidence.10
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed. OWCP’s regulations11 and procedures establish a one-year
time limit for requesting reconsideration, which begins on the date of the original OWCP decision.
The Board has held that, for OWCP decisions issued on or after August 29, 2011, the date of the
application for reconsideration is the “received date” as recorded in iFECS.12 The most recent
merit decision was OWCP’s October 1, 2015 decision. Appellant had one year from the date of
this decision to make a timely request for reconsideration. Since her request was not received by
OWCP until October 4, 2016, it was filed outside the one-year time period and was thus untimely.
Consequently, appellant must demonstrate clear evidence of error by OWCP in the denial of her
claim.13
The Board finds that the evidence submitted by appellant in support of her request for
reconsideration does not raise a substantial question as to the correctness of OWCP’s October 1,
2015 decision or shift the weight of the evidence of record in her favor.
In support of her reconsideration request, appellant submitted a September 30, 2016
narrative statement, an illegible medical report dated April 27, 2015, and a September 18, 2015
report from Dr. Gupta. The term clear evidence of error is intended to represent a difficult
standard.14 Even a detailed, well-rationalized medical report which would have created a conflict
7

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663 (1997).

8

Leona N. Travis, 43 ECAB 227, 240 (1991).

9

Annie L. Billingsley, 50 ECAB 210 (1998).

10

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Matthews, 44 ECAB 765 (1993).

11

See 20 C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB 247 (2005).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016); see
C.B., Docket No. 13-1732 (issued January 28, 2014).
13

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

14

Supra note 12 at Chapter 2.1602.5 (October 2011); see Dean D. Beets, 43 ECAB 1153 (1992).

4

in medical opinion requiring further development if submitted prior to issuance of the denial
decision, does not constitute clear evidence of error.15 It is not enough to show that evidence could
be construed so as to produce a contrary conclusion. Instead, the evidence must shift the weight
in appellant’s favor.16 The new evidence does not show error with respect to OWCP’s October 1,
2015 decision, which found that the employment exposure did not occur as alleged. The
September 30, 2016 narrative statement from appellant lacks specific details about the actual work
incidents alleged, such as particular dates, times, locations, and other facts surrounding the alleged
incidents of harassment and discrimination. Therefore, it does not, on its face, show that OWCP
erred when it denied her emotional condition claim.17 Moreover, the medical evidence is not
relevant because the claim was not denied on a medical basis.18 Appellant’s claim was denied
because she failed to establish any compensable employment factors.19
The Board finds that the evidence appellant submitted is insufficient to prima facie shift
the weight of the evidence in favor of her claim or raise a substantial question that OWCP erred in
its October 1, 2015 decision. Thus, OWCP properly denied her request for reconsideration
because it was untimely filed and failed to demonstrate clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.

15

See D.G., 59 ECAB 455 (2008); L.L., Docket No. 13-1624 (issued December 5, 2013).

16

See M.N., Docket No. 15-0758 (issued July 6, 2015).

17

See J.E., Docket No. 15-0131 (issued September 9, 2015).

18

Id.

19
See Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992) (finding that, when a claimant has not established any
compensable employment factors, it is not necessary for OWCP to consider the medical evidence of record).

5

ORDER
IT IS HEREBY ORDERED THAT the October 13, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 14, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

